Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received March 24, 2022. Claims 1 and 11 have been amended. Claims 21-22 have been added. Therefore, claims 1-4, 6-14 and 16-22 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated December 24, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1-4, 6-14 and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 and 11 are directed to a system for calculating an edible score, including retrieve, a performance profile relating to a user; determine, an edible of interest; receive, nourishment information relating to the edible of interest; generate, an output an edible score; and display, the edible score. The claim(s) recite(s) initiating a display; retrieving, a performance profile relating to a user; determining, an edible of interest; receiving, nourishment information relating to the edible of interest; generating, a score using edible training data, wherein edible training data contains a plurality of data entries containing a performance profile and nourishment information relating to an edible correlated to an edible score; and calculating the score using the performance profile and the nourishment information relating to the edible of interest as an input, and outputs the score; and displaying, the edible score.
The limitations of initiating a display; retrieving, a performance profile relating to a user; determining, an edible of interest; receiving, nourishment information relating to the edible of interest; generating, a score using edible training data, wherein edible training data contains a plurality of data entries containing a performance profile and nourishment information relating to an edible correlated to an edible score; and calculating the score using the performance profile and the nourishment information relating to the edible of interest as an input, and outputs the score; and displaying, the edible score, as drafted, is a process that, under its broadest reasonable interpretation, covers performance a Certain Methods Of Organizing Human Activity concepts performed by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “display interface and computing device,” nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people. For example, but for the “computing device” language, “retrieving” in the context of this claim encompasses the user manually retrieving a performance profile relating to a user. Similarly, determining an edible of interest and/or; receiving nourishment information relating to the edible of interest, under its broadest reasonable interpretation, covers performance of the limitation by managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “display interface and computing device” to perform all of the initiating a display; retrieving, a performance profile relating to a user; determining, an edible of interest; receiving, nourishment information relating to the edible of interest; generating, a score using edible training data, wherein edible training data contains a plurality of data entries containing a performance profile and nourishment information relating to an edible correlated to an edible score; and calculating the score using the performance profile and the nourishment information relating to the edible of interest as an input, and outputs the score; and displaying, the edible score steps. The “display interface and computing device” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., display interface and computing device). Claim 11 has additional limitations (i.e., display interface and computing device). Looking to the specification, these components are described at a high level of generality (¶ 13; A user client device 116 may include without limitation, an additional computing device such as a mobile device, laptop, desktop computer, and the like. A user client device 116 may include, without limitation, a display in communication with computing device 104). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims  2-4, 6-10, 12-14 and 16-22 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods Of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims  1-4, 6-14 and 16-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20190286656 A1 to Yerva et al. in view of Pub. No: US 20190295440 A1 to Hadad in view of Pub. No.: US 20200065681 A1 to Wolf et al. further in view of Pub. No.: US 20200261009 A1 to Everman et al.

As per Claim 1, Yerva et al. teaches a system for calculating a score for an edible in a display interface, the system comprising a computing device configured to:
-- initiate a display interface within the computing device (see Yerva et al. paragraph 103; … the search results 820 displayed on the graphical user interface include names for several prominently ranked consumable items... Particularly, given the search string "orange," the user likely wants to find the records for the fruit "Orange." However, the search results 820 also include items such as "Sherbet--Orange," "Marmalade, orange," "Orange soda," "Juice," and "Simply Orange," some of which are prominently ranked in the search results 820.);
-- retrieve a performance profile relating to a user, wherein the performance profile includes a current level of age related degradation (see Yerva et al. paragraphs 39, 53 and 93; The user data 222 includes at least user profiles 232 and corresponding consumable logs 234.  The user profiles 232 include a profile data for each user of the health tracking system 100.  Each user profile includes demographic information for the users such as name, age, gender, height, weight, performance level (e.g., beginner, intermediate, professional, etc.) and/or other information for the user.  In at least one embodiment, the consumable logs 234 include a consumable diary/log for each user (which may also be referred to herein as a "food diary").  The consumable diary/log allows the user to track consumables that are consumed by the user over a period of days and any nutritional data (e.g. nourishment information) associated with the food consumed.  For example, the consumable diary/log may allow the user to enter particular consumable that is consumed (e.g. edible of interest ) by the user and keep track of the associated calories, macronutrients, micronutrients, sugar, fiber, and/or any of various other nutritional data associated with the consumables entered by the user in the consumable diary/log.  In some embodiments, the user data 222 further includes various activity and fitness data collected by sensors (not shown) associated with the health tracking devices 110. In some embodiments, the memory 310 includes program instructions for a graphical user interface configured to provide a client-side health tracking application 316. The memory 310 may further be configured to store certain user data 318, such as e.g., user gender, height, weight, user identifier, password, etc. Additionally, health related data (e.g., data collected from one or more sensors and/or manually entered) may be stored. The processor 308 is configured to read the program instructions from the memory 310 and execute the program instructions to provide the health tracking application 316 to the user so for the purpose of performing health and fitness related tasks for the user, including displaying, modifying, and analyzing the user data 318.); 
-- receive nourishment information relating to the edible of interest (see Yerva et al. paragraph 39; The user data 222 includes at least user profiles 232 and corresponding consumable logs 234.  The user profiles 232 include a profile data for each user of the health tracking system 100.  Each user profile includes demographic information for the users such as name, age, gender, height, weight, performance level (e.g., beginner, intermediate, professional, etc.) and/or other information for the user.  In at least one embodiment, the consumable logs 234 include a consumable diary/log for each user (which may also be referred to herein as a "food diary").  The consumable diary/log allows the user to track consumables that are consumed by the user over a period of days and any nutritional data (e.g. nourishment information) associated with the food consumed.  For example, the consumable diary/log may allow the user to enter particular consumable that is consumed (e.g. edible of interest ) by the user and keep track of the associated calories, macronutrients, micronutrients, sugar, fiber, and/or any of various other nutritional data associated with the consumables entered by the user in the consumable diary/log.  In some embodiments, the user data 222 further includes various activity and fitness data collected by sensors (not shown) associated with the health tracking devices 110.);
-- display the score within the display interface (see Yerva et al. paragraph 37; manipulate and display information).
Yerva et al. teaches edible training data, performance profile and the nourishment information above, but fails to teach:
-- determine an edible of interest, wherein determining the edible further comprises: identifying a user dietary habit as a function of a user database; receiving an element of user geolocation data; and determining the edible of interest as a function of the user dietary habit element of user geolocation data, and an edible database;
-- generate a score machine-learning process using a kernel ridge regression algorithm, wherein generating the score machine-learning process further comprises:
-- training, iteratively, the score machine-learning process using edible training data, wherein edible training data contains a plurality of data entries, each data entry containing a performance profile and nourishment information and a correlated score data; and
-- calculating the score as a function of the score machine-learning process, wherein the score machine-learning process uses the performance profile and the nourishment information relating to the edible of interest as an input, and outputs the score.
Hadad teaches the method for mapping foods can further comprise utilizing the food ontology to build one or more models that predict one or more user's eating habits based on (1) their historical food consumption data, (2) relations between different foods derived from the food ontology, and (3) the context (location and time of day).  One or more models can be configured to (i) detect food consumption patterns in broad populations, (ii) detect food consumption patterns in individuals, (iii) combine the detected food consumption patterns in (i) and (ii) by determining in which type of a population that a specific user/individuals belongs.  A user can indicate a new food consumption, and one or more models can be configured to make predictions about the most likely foods that the user is consuming or consuming, by fine-tuning the food selection(s) and readjusting the predictions for the most likely next food items.  One or more models can be configured to autocomplete information about an entire meal that the user is consuming, based on one or more food items indicated by the user. (see paragraph 30).
Hadad further teaches In some embodiments, the plurality of images can be stored on a memory in the mobile device and/or wearable device, retrieve automatically, and analyzed without using any mobile application(s).  The plurality of food images can be automatically aggregated and provided to the personalized food and health platform with timestamps and geolocations for each of the plurality of images, thereby enabling temporal and spatial tracking of the user's food intake (see Hadad paragraph 40).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Hadad within the systems/methods as taught by reference Yerva et al. with the motivation of providing a learning algorithm that can find one or more patterns in a training set between input data and target data, thereby generating an improved machine learning algorithm that can capture one or more patterns (Hadad paragraph 195).
Yerva et al. and Hadad fail to teach:
-- generate a score machine-learning process, wherein generating the score machine-learning process further comprises:
-- training, the score machine-learning process using edible training data, wherein edible training data contains a plurality of data entries, each data entry containing a performance profile and nourishment information and a correlated score data; and
-- calculating the score as a function of the score machine-learning process, wherein the score machine-learning process uses the performance profile and the nourishment information relating to the edible of interest as an input, and outputs the score.
	Wolf et al. teaches training data can be provided to the data accuracy service 120 which may 
utilize a machine learning mechanism or other automated program to analyze the test data 108 associated with an at home measurement of a nutritional response, and adjust the test data or apply a quality score to it (see at least Wolf et al. paragraphs 13, 38 and 53).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Wolf et al. with the systems/methods as taught by reference Yerva et al. and Hadad with the motivation of providing test data technologies associated with the measurement of nutritional responses for one or more biomarkers, thereby improving the accuracy of test data collected outside of a clinical setting (Wolf et al. paragraph 11).
Yerva et al., Hadad and Wolf et al. fail to teach:
- using a kernel ridge regression algorithm; and 
- training, iteratively.
Everman et al. teaches In an embodiment, operation parametric model may include a machine-learning model. Machine-learning model, and/or a machine-learning algorithms include kernel ridge regression, producing machine-learning model, may be trained and/or iteratively refined using training data. Training data, as used herein, is data containing correlations that a machine-learning process may use to model relationships between two or more categories of data elements. For instance, and without limitation, training data may include a plurality of data entries, each entry representing a set of data elements that were recorded, received, and/or generated together; data elements may be correlated by shared existence in a given data entry, by proximity in a given data entry, or the like (see Everman et al. paragraphs 63 and 66).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Everman et al. with the systems/methods as taught by reference Yerva et al., Hadad and Wolf et al. with the motivation of providing regression model, thereby providing a best predicted output (Everman et al. paragraph 65).

As per Claim 2, Yerva et al., Hadad, Wolf et al. and Everman et al. teach the system of claim 1, wherein the performance profile comprises sensor data  (see Yerva et al. paragraph 39; The user data 222 includes at least user profiles 232 and corresponding consumable logs 234.  The user profiles 232 include a profile data for each user of the health tracking system 100.  Each user profile includes demographic information for the users such as name, age, gender, height, weight, performance level (e.g., beginner, intermediate, professional, etc.) and/or other information for the user.  In at least one embodiment, the consumable logs 234 include a consumable diary/log for each user (which may also be referred to herein as a "food diary").  The consumable diary/log allows the user to track consumables that are consumed by the user over a period of days and any nutritional data (e.g. nourishment information) associated with the food consumed.  For example, the consumable diary/log may allow the user to enter particular consumable that is consumed (e.g. edible of interest ) by the user and keep track of the associated calories, macronutrients, micronutrients, sugar, fiber, and/or any of various other nutritional data associated with the consumables entered by the user in the consumable diary/log.  In some embodiments, the user data 222 further includes various activity and fitness data collected by sensors (not shown) associated with the health tracking devices 110.).
The obviousness of combining the teachings of Yerva et al., Hadad, Wolf et al. and Everman et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 3, Yerva et al., Hadad, Wolf et al. and Everman et al. teach the system of claim 1, wherein the performance profile comprises a biological extraction (see Wolf et al. paragraphs 18, 38 and 65; The test data analyzed for inaccuracies can include a variety of data that is obtained from a variety of sources.  For instance, test data can be obtained from questionnaires, camera, phone-based food logging, wearable devices (e.g., a Continuous Glucose Monitor), at-home biological collection devices (e.g. microbiome or blood collection), clinical labs, databases (e.g., nutritional databases), and the like.).
The obviousness of combining the teachings of Yerva et al., Hadad, Wolf et al. and Everman et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 4, Yerva et al., Hadad, Wolf et al. and Everman et al. teach the system of claim 1, wherein the performance profile comprises a questionnaire (see Wolf et al. paragraphs 18, 38 and 65; The test data analyzed for inaccuracies can include a variety of data that is obtained from a variety of sources.  For instance, test data can be obtained from questionnaires, camera, phone-based food logging, wearable devices (e.g., a Continuous Glucose Monitor), at-home biological collection devices (e.g. microbiome or blood collection), clinical labs, databases (e.g., nutritional databases), and the like.).
The obviousness of combining the teachings of Yerva et al., Hadad and Wolf et al. are discussed in the rejection of claim 1, and incorporated herein 

As per Claim 7, Yerva et al., Hadad, Wolf et al. and Everman et al. teach the system of claim 1, wherein nourishment information comprises a caloric input (see Yerva et al. paragraph 27; The server 200 comprises a computerized device or data processing system configured to run one or more software applications on a processor thereof (e.g. the network-side health tracking program 218).  The server 200 of the present embodiment is further configured to receive a plurality of consumable records which include item descriptions, as well as caloric and nutritional contents of a respective plurality of consumable items which are entered at the health tracking devices 110, other consumer devices, and/or provided from one or more manufacturing or distributing entities.  The consumable records are stored at a storage apparatus or memory of the server 200 (e.g., consumable records 224).).
The obviousness of combining the teachings of Yerva et al., Hadad, Wolf et al. and Everman et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 8, Yerva et al., Hadad, Wolf et al. and Everman et al. teach the system of claim 1, wherein nourishment information comprises a nutrient input (see Yerva et al. paragraph 27; The server 200 comprises a computerized device or data processing system configured to run one or more software applications on a processor thereof (e.g. the network-side health tracking program 218).  The server 200 of the present embodiment is further configured to receive a plurality of consumable records which include item descriptions, as well as caloric and nutritional contents of a respective plurality of consumable items which are entered at the health tracking devices 110, other consumer devices, and/or provided from one or more manufacturing or distributing entities.  The consumable records are stored at a storage apparatus or memory of the server 200 (e.g., consumable records 224).).
The obviousness of combining the teachings of Yerva et al., Hadad, Wolf et al. and Everman et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 9, Yerva et al., Hadad, Wolf et al. and Everman et al. teach the system of claim 1, wherein the computing device is further configured to:
-- generate a dietary classifier, wherein the dietary classifier uses the edible of interest as an input, and outputs a dietary label using a classification process (see Wolf et al. paragraph 172; … all or a portion of the food data can be provided to a classifier (e.g. dietary classifier) to generate the score(s) (e.g. output) for the food data..).
The obviousness of combining the teachings of Yerva et al., Hadad, Wolf et al. and Everman et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 10, Yerva et al., Hadad, Wolf et al. and Everman et al. teach the system of claim 1, wherein the computing device is further configured to: 
-- calculate a first edible score for a first edible; calculate a second edible score for a second edible; chart the first edible score as a function of the second edible score; and display the first edible score as a function of the second edible score within the display interface (see paragraphs 154 and 176 and FIGS. 46-48; Hadad teaches an illustrate presenting the results of nutritional information extraction on more than 40000 food products.  Specifically, FIG. 46 is illustrative of the nutritional facts accuracy showing a nutrients NLP score histogram of 0.843.  FIG. 47 is illustrative of the ingredients accuracy showing an ingredients NLP score histogram of 0.887.  FIG. 48 is illustrative of the allergens accuracy showing an allergens NLP score histogram of 0.937.  Based on the above results, it can be observed that the various algorithms utilized in the nutritional information extraction process described herein are capable of extracting highly accurate information on nutritional facts, ingredients, and allergens).
The obviousness of combining the teachings of Yerva et al., Hadad, Wolf et al. and Everman et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claims 11-14 and 17-20, Claims 11-14 and 17-20are directed to a method of calculating a score in a display interface. Claims 11-14 and 17-20 recite the same or substantially similar limitations as those addressed above for Claims 1-4 and 7-10 as taught by Yerva et al., Hadad, Wolf et al. and Everman et al. Claims 11-14 and 17-20 are therefore rejected for the same reasons as set forth above for Claims 1-4 and 7-10 respectively. 

As per Claim 21, Yerva et al., Hadad, Wolf et al. and Everman et al. teach the system of claim 1, wherein the computing device is further configured to generate a dietary classification machine-learning process, wherein generating the dietary classification machine-learning process further comprises: 
training, iteratively, the dietary classification machine-learning process using dietary training data, wherein the dietary training data contains a plurality of data entries, each data entry correlating an edible datum with a dietary label datum  (see Everman et al. paragraphs 63 and 66); 
generating a dietary label as a function of the dietary classification machine-learning process, wherein the dietary classification machine-learning process uses the edible of interest as an input, and outputs the dietary label, wherein the dietary label comprises a portion of the received nourishment information (see Wolf et al. paragraph 172; … all or a portion of the food data can be provided to a classifier (e.g. dietary classifier) to generate the score(s) (e.g. output) for the food data..).
The obviousness of combining the teachings of Yerva et al., Hadad, Wolf et al. and Everman et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 22, Yerva et al., Hadad, Wolf et al. and Everman et al. teach the system of claim 1, wherein the performance profile further includes temporal data on the user’s exposure to artificial light (see Hadad paragraph 40).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerva et al., Hadad, Wolf et al. and Everman et al. as applied to claims 11-15 and 17-22 above, and further in view of Pub. No.: US 20180082038 A1 to Blair, II et al.

As per Claim 6, Yerva et al., Hadad and Wolf et al. fail to teach the system of claim 1, wherein the computing device is further configured to: identify a plurality of edibles as a function of the element of user geolocation data; display the plurality of edibles within the display interface; and receive a user selection containing the edible of interest.
Blair, II et al. teaches pre-selected action by the action module 111 may vary, depending on the particular action selected.  The types of actions that may be performed by the action module 111 may include scheduling a delivery of a consumable product, scheduling a pickup of the consumable product, adding the consumable product a virtual list maintained by the computer system 101 or a remotely accessible computer system, displaying an alert indicating the user of the depletion of the consumable product, queuing the consumable product for purchase at a local store as a function of the computer system's 101 geolocation or displaying a reminder to the user as a function of the computer system's geolocation (see Blair, II et al. paragraph 54).  
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Blair, II et al. with the systems/methods as taught by reference Yerva et al., Hadad and Wolf et al. with the motivation of providing based on the user's location, a transition of a pickup request and profile information to the selected store thereby, arranging the pickup as agreed upon by the user (Blair, II et al. paragraph 83).

As per Claim 16, Claim 16 is directed to a method. Claim 16 recites the same or substantially similar limitations as those addressed above for Claim 6. Claim 16 is therefore rejected for the same reasons as set forth above for Claim 6 respectively. 

Response to Arguments
Applicant's arguments, filed on March 24, 2022 with respect to argument (1) in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to Claims 1, 11 and 21-22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20090275808 A1 to DiMaio et al. : In another aspect of the present embodiment, the processor further stores additional patient data selected from patient age, gender, weight, patient blood pressure, tissue oxygenation, body temperature, humidity or combinations thereof over time. This data compilation allows the creation of one or more images of locations for therapy prior to tissue degradation, during treatment of tissue degradation or following treatment for tissue degradation. In one aspect, the processor generates an image of the potential tissue degradation on the patient's body for use in treating the tissue prior to tissue deterioration (DiMaio et al. paragraph 9). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626 


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626